Name: Commission Regulation (EEC) No 1346/91 of 22 May 1991 laying down rates of compensatory interest applicable during the second half of 1991 to customs debts incurred in relation to compensating products or goods in the unaltered state (inward-processing relief arrangements)
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 129/20 Official Journal of the European Communities 24. 5 . 91 COMMISSION REGULATION (EEC) No 1346/91 of 22 May 1991 laying down rates of compensatory interest applicable during the second half of 1991 to customs debts incurred in relation to compensating products or goods in the unaltered state (inward-processing relief arrangements) HAS ADOPTED THIS REGULATION : Article 1 The annual rates of compensatory interest referred to in Article 60 (a) (4) (a) of Regulation (EEC) No 3677/86 applicable for the period from 1 July 1991 until 31 December 1991 are hereby established as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1999/85 of 16 July 1985 on inward-processing relief arrange ­ ments ('), Having regard to Council Regulation (EEC) No 3677/86 of 24 November 1986 (2) as last amended by Regulation (EEC) No 704/91 (3), and in particular Article 60 (a) (4) (a) thereof ; Whereas Article 60 (a) (4) (a) of Regulation (EEC) No 3677/86 provides that the Commission shall set rates of compensatory interest applicable to customs debts incurred in relation to compensating products or goods in the unaltered state, in order to make up for the unjustified financial advantage arising from the postponement of the date on which the customs debt is incurred in the case of non-exportation out of the customs territory of the Community ; whereas the rates of compensatory interest for the second half of 1991 must be established in accor ­ dance with the rules laid down in that Regulation, Belgium 9,19 % Denmark 10,01 % Federal Republic of Germany 8,61 % Greece 18,43 % Spain 15,04 % France 10,15 % Ireland 10,83 % Italy 11,98 % Luxembourg 9,19 % Netherlands 8,68 % Portugal 16,88 % United Kingdom 14,39 % . Article 2 This Regulation shall enter into force on 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 188, 20. 7. 1985, p. 1 . (2) OJ No L 351 , 12. 12. 1986, p. 1 . (3) OJ No L 77, 23. 3 . 1991 , p. 11 .